Title: To George Washington from John Lathrop, 16 May 1788
From: Lathrop, John
To: Washington, George



Much Hond Sir,
Boston May 16. 1788

Please to accept of my best thanks for your letter of Feby 22, and the very obliging manner in which you are pleased to accept mine of Jany 28, together with the pamphlets, which I took the liberty to send you—Your approbation of the institution which I had the honour of introducing to you, encourages me to send the inclosed, which have been published by order of the Society.
The President & Trustees, thought it might be acceptable to the Friends of Humanity to have the method of Treatment to be used with persons apparently dead from drowning and other accidents, expressed in a very plain & concise manner, so that those who may have it in their power to give assistance on such occasions may know at once what is proper to be done; at the same time they were glad of an opportunity to advertise several successful cases, which have happened since the last year: several have been recoverd from apparent Death, & several have been saved from pereshing by cold, in one of the Shelters erected by the Society—I know Sir, every information of this kind, will afford you real pleasure; and since you are pleased to allow me the honour, I will communicate to you all such cases as shall be authenticated by the Society.
This Sir, is an age of astonishing improvement: Americans I hope will not be wanting in their exertions to come up with Europeans in whatever tends to the dignity of human Nature, and the increase of human felicity. Nothing seems wanting but a good general Government, to make the Inhabitants of this part of the World as respectable and happy as the Inhabitants of any quarter of the Globe.
We are looking with vast expectation and hope to your ancient and venerable state. Massachusetts, in the most difficult

and trying times prided herself in acting in strict concert with Virginia: we hope to be unitd with her and all the Sister States, in that form of Government which was drawn up by the Philadelphia convention, and with all its imperfections, has more to recommend it, than any Constitution formed heretofore, by the wisdom of man.
That this Constitution may be adopted, that America may rise to glory and influence among the Nations of the Earth, and that you Sir, may reap the just fruit of your toils and dangers, is the prayer of Hond Sir Your most obedt & most humbe Servt

John Lathrop

